Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: the application has been transferred to examiner Wayne Zhong. 

The Information Disclosure Statements filed on 4/15/2022 have been entered and considered. Initialed copies of the form PTO-1449 are enclosed with this action.   

In summary, claims 1-9, 11, 13-17 are allowed. 
Claims 10 and 12 had/have been canceled by applicant.

Reasons for allowance: 
The amendments of the specification on 4/15/2022 by applicant overcame all the previous objections and rejections by the examiner.  
Prior art does not teach seed and plant of lettuce variety Clearwater/NCIMB 43195, lettuce plant having all of the morphological and physiological characteristics of Clearwater, and the methods of using said variety.   
The response to 1.105 request as trade secret has been thoroughly considered and searched.  Prior art does not disclose the parent lines.  The response is deemed to be not material to patentability. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE ZHONG whose telephone number is (571)270-0311. The examiner can normally be reached on Monday-Friday 8:30-17:00 EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Wayne Zhong/
Examiner, Art Unit 1662
/CHARLES LOGSDON/Examiner, Art Unit 1662